Exhibit 10.13

Private & Confidential

December 20, 2010

David W. Allen

Executive Vice President, Operations

Del Monte Foods Company

One Maritime

Plaza San Francisco, CA 94105

RE:   Exercise of Options and Make-Whole Payment

Dear Mr. Allen:

This letter is in reference to the proposed exercise by you of certain of the
vested options to purchase shares of Del Monte Foods Company common stock (“DM
Stock”) that you hold pursuant to certain Del Monte Foods Company equity
incentive plans (your “DM Options”). As you know, upon the closing of the
transactions contemplated under the Agreement and Plan of Merger dated as of
November 24, 2010 among Blue Acquisition Group, Inc., Blue Merger Sub Inc. and
Del Monte Foods Company (the “Company”) (the “Merger Agreement”), all unvested
awards on DM Stock that you currently hold will become fully vested. The vesting
of these awards, alone, will likely trigger the imposition on you of a “golden
parachute” excise tax (“280G Tax”). Although the Company generally has an
obligation to make you whole on such excise tax under existing 280G Tax gross-up
arrangements (pursuant to your employment agreement or the Executive Severance
Plan, as applicable, the “280G Tax gross-up”)), there is an opportunity to
potentially eliminate the imposition of the 280G Tax through your exercise of
certain DM Options on or prior to December 31, 2010. In connection with the
foregoing, the Company’s advisors have estimated that imposition of the 280G Tax
could be avoided by you exercising a number of DM Options in respect of which,
in the aggregate, you recognize ordinary income equal to $2,024,638 (i.e., the
sum of the closing trading price minus exercise price of each DM Option
exercised, multiplied by number of shares of DM Stock acquired upon exercise of
each such DM Option (inclusive of shares sold to cover taxes and option exercise
prices) by no later than December 28, 2010 (the “Covered Options”). All
capitalized terms used in this letter agreement but not otherwise defined will
have the meaning ascribed to them in the Merger Agreement.

In connection with your exercise of the Covered Options, but subject to the next
succeeding sentence, the Company shall pay you a cash amount equal to the
product of (x) the excess, if any, of the Merger Consideration over the price
per share of DM Stock that you receive, after taking into account any applicable
per share broker fees, on the date you exercise the Covered Options, and (y) the
number of shares of DM Stock that you acquire upon exercise of the Covered
Options and sell into the market prior to the consummation of the transactions
contemplated in the Merger Agreement (such product, the “Make-Whole Payment”).
The Company shall pay you the Make-Whole Payment within ten (10) days after the
Closing Date; provided, however, that if (i) the amount of the Merger
Consideration is increased from $19.00, then the reference to “Merger
Consideration” in the preceding sentence shall refer to such increased amount,
or (ii) the Merger Agreement is terminated and no other transaction of the type
described in the Merger Agreement and involving the parties to the Merger
Agreement occurs, then the Company shall not be obligated to pay you any
Make-Whole Payment (or any portion thereof). For the avoidance of doubt, if
(a) you do not exercise the Covered Options on or before December 28, 2010, or
(b) if the transaction described in the Merger Agreement (or a similar
transaction involving the same parties) is not consummated, the Company shall
not be obligated to pay you the Make-Whole Payment (or any portion thereof). In
addition, the Company shall not be obligated to pay you any Make-Whole



--------------------------------------------------------------------------------

Payment on any shares of DM Stock that you acquire upon exercise of the Covered
Options but do not sell into the market (or on any other shares of DM Stock not
acquired upon exercise of the Covered Options that you might sell into the
market). The Make-Whole Payment shall be subject to withholding for applicable
taxes.

Please note that the Company does not guarantee that the exercise of the Covered
Options will ultimately avoid the application of the 280G Tax to any payments or
benefits you receive in connection with the transaction contemplated under the
Merger Agreement. The estimate of the number of Covered Options to exercise to
avoid the 280G Tax is based on a variety of assumptions, including the
identification of payments and benefits taken into account in estimating whether
or not you may be subject to the 280G Tax, the timing of the closing of the
Merger, and the amount of the Merger Consideration. In the event that
circumstances cause those assumptions to be inaccurate, the exercise of the
Covered Options may not prove to be sufficient to avoid the imposition of the
280G Tax. However, if the 280G Tax is nevertheless triggered, you will still be
eligible to receive the 280G Tax gross-up payment from the Company to the extent
provided under the terms of your employment agreement or the Executive Severance
Plan, as applicable.

This letter supersedes any previous communications or agreements, oral or
written, relating to the subject matter contained herein, and shall be governed
by the laws of the State of California.

If you are amenable to the terms of this letter agreement, please sign below to
indicate your agreement herewith.

Very truly yours,

 

/s/ Richard W. Muto

Richard W. Muto

Executive Vice President and Chief Human Resources Officer Del Monte Foods
Company

Accepted and agreed on January 4, 2011.

 

/s/ David W. Allen

David W. Allen